Title: To George Washington from David Humphreys, 23 November 1793
From: Humphreys, David
To: Washington, George


          (Secret & confidential)
          My dear Sir.Alicant [Spain] Novr 23d
              1793.
          By my letter of the 19th to the Secry of State, &
            particularly by that of this date to him (of which I forward Duplicates) you will find
            that the Dey of Algiers has refused to grant a Passport for me to come to Algiers. All hopes of any accomodation by negotiation for the
            present are therefore at an end. To use the Dey’s own expression, “he
            would not treat with us, even if we were to lavish Millions.”
          It seems unfortunate that my full Powers had not arrived at the time, or soon after,
            the notice did of their being in preparation, in order that an experiment of treating
            might have been made before these late innovations had taken place at Algiers: but it
            was exceedingly fortunate, arriving when they did, that I was obliged by the
            Instructions of the Secretary of State to go to Gibralter to settle Mr Barclay’s
            accounts —otherwise the property of the U.S. now with
            us would in all probability have been lost, & other disagreeable consequences might
            possibly have ensued.
          It is now some consolation, that the money is at hand, to be applied (at least a part
            of it) to the immediate cloathing & comfort of our naked & distressed Countrymen
            who are in captivity. I hope & trust that my arrangements herein (which will be more
            fully explained in my next letter to the Secry of State) will meet with your
              approbation; and that I may have the satisfacton of
            knowing that to be the case—That circumstance, in addition to the consciousness of
            having attempted to do my duty, will be the only compensation I can ever receive for no
            small portion of fatigue, anxiety & distress, that I have experienced in the course
            of this business.
          When I arrive at Madrid, I shall disclose the whole state of affairs to Mr Carmichael
            & Mr Short, and shall be influenced very much by their advice in respect to the
            ulterior measures which ought to be pursued. I need not mention to you, my dear &
            most respected General, that a naval force has now (to a certain degree) become
            indispensable; or that the future reputation of the U.S. in Europe & Africa will
            depend very much, & for a very great length of time, on the success of our fleet at
            its very first appearance on the Ocean. For this effect, it will not, I am confident,
            escape your recollection that the whole Nation ought, from every sentiment of
            patriotism, liberty & humanity, to be roused into exertion, as one Man. Whether, in the midst of such an afflicting national calamity,
            the resources of Religion ought not to be called into our aid, by setting apart a day of
            solemn fasting & prayer, throughout the U.S., to implore the blessing of Heaven on
            our arms, and for the liberation of our fellow Citizens from Slavery, you can best
            determine.
          
          It will doubtless be thought expedient to publish some Proclamation, Manifesto, or
            Statement of facts—Forcible truths set home to men’s feelings are apt to have an effect.
            It is time to awaken mankind from the Lethargy of Ages.
          How far considerable preparations can be made for offensive war, under a public idea of
            only furnishing convoys to our merchantmen, I do not know—but this would probably be the
            only way by which we could hope to catch some of the Corsairs seperated, & perhaps
            out of the Mediterranean. I will not be remiss in my endeavours to make combinations
            with any Nation in similar circumstances, & to keep you informed of the result.
            Adieu, my dear General, and believe me, in offering my best respect to Mrs Washington
            and our friends. Your most affe and devoted Servant
          
            D. Humphreys
          
          
            P.S. I leave the discussion of the policy & agency which brought about those
              inauspicious truces to a more convenient occasion.
            This ought to be the time (& I hope to God it will) for extinguishing all the
              little affects of party spirit among ourselves.
          
          
            D.H.
          
        